Citation Nr: 0528410	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  02-04 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Basic eligibility for nonservice-connected death pension 
benefits. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Armed Forces from 
February 1935 to February 1961 and had recognized guerrilla 
service in the Regular Philippine Army from October 1942 to 
December 1945.  He died in August 1996.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Manila, the Republic of the Philippines, which 
denied the above claims.

In January 2003 and August 2003, the Board remanded the 
present matter for additional development and due process 
concerns.  The case has been returned for further appellate 
review.

Unfortunately, the issue of basic eligibility for nonservice-
connected death pension benefits is again REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.




FINDINGS OF FACT

1.  The veteran died in August 1996.  The Certificate of 
Death lists the immediate cause of death as cardiopulmonary 
arrest with an antecedent cause of congestive heart failure 
and underlying cause of diabetes mellitus.  

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  The cause(s) of the veteran's death did not have its 
onset during active service or any applicable presumptive 
period, and is not related to any in-service disease or 
injury.

4.  The appellant's claim for accrued benefits was not filed 
within one year of the veteran's death; the veteran did not 
have any claims pending at the time of his death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially to cause, the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 
5103A, 5107  (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309, 3.312 (2005).

2.  The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of letters from the 
RO to the appellant in February 2001, April 2003, February 
2004, and August 2004, as well as by means of the discussions 
in the August 2001 rating decision, December 2001 statement 
of the case (SOC), and May 2003 and January 2005 supplemental 
statements of the case (SSOC).  The appellant was told of the 
requirements to successfully establish service connection for 
the cause of the veteran's death and accrued benefits 
(including the reasons for the denial of her claims), advised 
of her and VA's respective duties, and asked to submit 
information and/or evidence pertaining to the claims, which 
would include that in her possession, to the RO.  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any defect 
with respect to the timing of the notice in this case was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the notice letters was subsequently considered by 
the RO in the supplemental statements of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  She has been provided a meaningful 
opportunity to participate effectively in the processing of 
her claims.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's post-service treatment records, has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Here, a medical opinion is not required because 
there is no competent evidence of record indicating that the 
veteran's cause of death may be associated with his active 
service.   See 38 C.F.R. § 3.159(c)(4)(A); Charles v. 
Principi, 16 Vet. App. 370 (2002); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  Accordingly, the duty to notify 
and assist has been met by the RO to the extent required.

Additionally, with respect to the accrued benefits claims, 
under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-04.  In this case, undisputed facts render the 
appellant ineligible for accrued benefits.  Accordingly, VA's 
duty to notify and assist does not extend to that claim, 
despite VA's compliance as discussed above.


II.  Factual Background

The veteran's service medical records are negative for any 
complaints or findings of diabetes mellitus or cardiovascular 
disease.  His physical condition at discharge in December 
1945 was reported as normal.

In June 1947, the veteran received treatment at the Del Monte 
U.S. Army facility in Bukidnon for complaints of chills, 
fever, sweating, chest and back pain and cough.  He stated 
that he had malaria in 1944.  He was diagnosed as having 
bronchitis.  

The veteran received private treatment from Luna General 
Hospital in Quezon City.  In September 1947, he was admitted 
for bronchitis, chronic, organism unknown and an intestinal 
infection.  The veteran was diagnosed as having pulmonary 
tuberculosis.  A certificate of confinement dated February 
1960 stated that in August 1959, the veteran was admitted and 
diagnosed as having hypertrophic osteoarthritis.  A July 1961 
x-ray confirmed the diagnosis of osteoarthritis, degenerative 
joint disease.

In a letter dated September 1991, the Philippine department 
of health certified that the veteran was diagnosed as having 
cataracts in both eyes resulting in blindness, diabetes 
mellitus, and rheumatoid arthritis.  

The veteran was treated at the Cagayan de Oro Medical Center 
and underwent several tests in June 1996.  A chest x-ray 
showed an enlarged cardiac shadow with a CT ratio of .53 and 
calcareous deposits were found with minimal tortousity of the 
thoracic aorta.  He was diagnosed as having cardiomegaly, 
minimal, with a CT ratio of .53, left ventricle form; 
atherosclerosis, thoracic aorta; and spondylosis, moderate, 
thoracic spine.  The veteran also gave a history of diabetes 
for 16 years.

The veteran died in August 1996.  The Certificate of Death 
lists the immediate cause of death as cardiopulmonary arrest 
with an antecedent cause of congestive heart failure and 
underlying cause of diabetes mellitus.  During his lifetime, 
he was not service connected for any disability.  

The appellant filed an application for DIC benefits in 
September 2000.  In correspondence of record, she contends 
that she should receive death benefits as her husband was in 
and out of the hospital with health problems only a few 
months after separating from service.  


III.  Service Connection for the Cause of the Veteran's Death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2005); see 38 U.S.C.A. § 1310 (West 2002); 
see also 38 U.S.C.A. §§ 1110 and 1112 (West 2002).  A 
service-connected disability is the principal cause of death 
when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).  A contributory cause of death must be causally 
connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (2005).  See generally Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.304 (2005).  Service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

In addition, service connection for diabetes mellitus and 
cardiovascular-renal disease may be established based upon a 
legal "presumption" by showing that either disability 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§  1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005). 

The appellant as a layperson has not been shown to be capable 
of making medical conclusions, thus, her statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Neither the Board nor the appellant is 
competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Conversely, health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board has reviewed the record in its entirety.  During 
the veteran's lifetime, he was not service connected for any 
disability.  The death certificate reveals that he died in 
August 1996.  The immediate cause of death was 
cardiopulmonary arrest with an antecedent cause of congestive 
heart failure and underlying cause of diabetes mellitus.  The 
evidence of a diagnosis of diabetes mellitus was in September 
1991.  Cardiac problems did not appear until June 1996, a few 
months before the veteran died.  There is no evidence showing 
that either disability had its onset in service or within one 
year of service, or was related to any in-service disease or 
injury.  Again, the veteran's physical condition upon 
separation from recognized active service was normal and 
diabetes mellitus and cardiovascular disease were not shown 
by the objective medical evidence of record until many years 
after the veteran's separation from service.  There is no 
competent evidence of record which connects any disability 
listed on the veteran's death certificate to his active 
service and the veteran's diabetes mellitus and cardiac 
problems were diagnosed well outside the presumptive period.  

The appellant contends that the deceased veteran was in and 
out of the hospital since separation from service, and 
therefore service connection for his cause of death should be 
granted.  The veteran did receive treatment for bronchitis 
and was later diagnosed as having pulmonary tuberculosis.  
However, there is no competent medical evidence showing that 
the veteran's cause of death was related to these illnesses 
and the appellant is not competent to make such an assessment 
and her opinion has no probative value.  See Espiritu.  

Therefore, because the veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§§ 3.102, 4.3 (2005).  


IV.  Entitlement to Accrued Benefits

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a).

Application for accrued benefits must be filed within 1 year 
after the date of death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c); see Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 
1996) (noting that an accrued benefits claim is derivative of 
the veteran's claim).  There is no basis for an accrued 
benefits claim, unless the individual from whom the accrued 
benefits claim derives had a claim for VA benefits pending at 
the time of death.  See Jones v. West, 136 F.3d 1296, 1300 
(Fed. Cir. 1998).

The evidence shows the veteran died in August 1996, and that 
the appellant's accrued benefits claim was received in 
September 2000.  There is no evidence indicating that she 
submitted a claim within one year of the veteran's death, nor 
does she assert that any such claim was filed.  Furthermore, 
the veteran did not have a pending claim with VA when he 
died.  Therefore, the threshold legal criteria for 
establishing entitlement to accrued benefits are not met, and 
the appeal must be denied because of the absence of legal 
merit.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

As noted above, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

The appellant has been sent VCAA letters.  However, in light 
of Pelea v. Nicholson, 19 Vet. App. 296 (2005), the Board 
finds that the notification in this case is insufficient.  In 
that regard, the appellant should be provided information as 
to what VA considers to be "acceptable evidence" of 
qualifying military service, and should be notified of the 
reasons why the evidence he has submitted is or is not 
adequate for purposes of showing qualifying service.  All 
other directives of Pelea should be followed.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  A notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

As noted above, the appellant should be 
provided information as to what VA considers 
to be "acceptable evidence" of qualifying 
military service, and should be notified of 
the reasons why the evidence she has 
submitted is or is not adequate for purposes 
of showing qualifying service.  See 38 C.F.R. 
§ 3.203.  All other directives of Pelea 
should be followed

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the appellant and her representative 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  The SSOC should contain 
citation to 38 C.F.R. §§ 3.41 and 3.203.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


